DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12 and 17-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Camplin et al. (US 5,566,660).
Regarding claim 1, Camplin discloses a fuel injector (8) for supplying fuel to a fuel consuming device from a fuel supply conduit (21), said fuel injector comprising:
an upper housing (16) which extends along an axis and which serves as an inlet of fuel to said fuel injector, said upper housing having an outer peripheral surface which extends along said axis; a nozzle tip  (48) with a nozzle opening (56) which serves as an outlet to fuel from said fuel injector; a valve needle (50) which is selectively 
Regarding claim 11, wherein said inlet sleeve (10) includes means for preventing rotation (sleeve 10 fixed to housing 16) of said fuel injector when said nut (14) is tightened to said fuel injector (8).
Regarding claim 17, wherein an inlet sleeve bore (see annotated figure below)  extends through said inlet sleeve along said axis such that said inlet sleeve bore defines said inner peripheral surface of said inlet sleeve.
Regarding claim 18, wherein said inlet sleeve (10) is fixed to said upper housing (16), thereby preventing relative movement between said inlet sleeve and said upper housing when said external threads of said inlet sleeve are not mated with said complementary internal threads of said nut.

    PNG
    media_image1.png
    808
    879
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Camplin et al. (US 5,566,660) in view of B. H. Croft (US 3,241,768).
Camplin discloses all the limitations as applied to claim 1 above, but is silent as to a solenoid valve and the relative diameter of the threads and bobbin.
Croft discloses a fuel injector comprising: a lower housing (1a) having an upper end which is proximal to an upper housing (1c) and a lower end which is proximal to said nozzle opening (13), said valve needle (10) being located within said lower housing; and a solenoid assembly (2) comprising 1) a bobbin (not numbered, but the iron core 4 may serve as a bobbin by wounding the coil on the iron core) having a bobbin inside diameter and 2) a wire winding which is wound abound said bobbin, wherein application 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Camplin by using a solenoid assembly as disclosed by B. H. Croft to actuate the valve needle by a solenoid actuator in order to improve the accuracy of the fuel injection.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Camplin et al. in view of B. H. Croft as applied to claims 7 and 8 above, and further in view of Frank Kurt (DE 10257953 A1).
Camplin in view of Croft discloses all the limitations as applied above, but is silent as to a weld that fixes the inlet sleeve to the upper housing of the fuel injector.
Kurt discloses a weld joint (25, 28) that fixes an inlet sleeve (30) to the upper housing (16b) of the fuel injector; see figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Camplin in view of Croft by connecting the inlet sleeve with the upper housing of the fuel injector to seal the two surfaces together.
Allowable Subject Matter
Claims 2-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicants argued that Nicholas failed to disclose an inlet sleeve which includes an inner peripheral surface which circumferentially surrounds, and mates with, said outer peripheral surface of said upper housing.
The current reference for Camplin et al. discloses inlet sleeve (10) which includes an inner peripheral surface which circumferentially surrounds, and mates with, said outer peripheral surface of said upper housing (16); see annotated figure above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747